UNITED STATES COURT OF APPEALS
                             FIFTH CIRCUIT

                               ____________

                               No. 96-60306
                             Summary Calendar
                               ____________


          LOUELLA FAY YOUNG STRICKLAND,


                                   Plaintiff - Appellant,

          versus


          RANKIN COUNTY CORRECTIONAL FACILITY; ROBERT
          PEEDEE; ET AL,


                                   Defendants

          BRANDON CARTER; JOSEPH O’HARA; EDWARD HARGETT,
          SUPERINTENDENT,        MISSISSIPPI      STATE
          PENITENTIARY; CENTRAL MISSISSIPPI CORRECTIONAL
          FACILITY

                                   Defendants - Appellees.



          Appeal from the United States District Court
            for the Southern District of Mississippi


                             January 30, 1997
Before DAVIS, EMILIO M. GARZA, and STEWART, Circuit Judges.

EMILIO M. GARZA, Circuit Judge:

     Louella    Strickland,    a   Mississippi    prisoner,      appeals   the

dismissal of her claims for inadequate medical treatment and

unconstitutional prison conditions. Her appeal involves two issues

of first impression in this circuit regarding the retroactive

application    of   the   filing   and   fee   provisions   of    the   Prison
Litigation Reform Act, which we raise sua sponte.



                                            I

           Strickland filed suit in federal court in forma pauperis

(“i.f.p.”),         alleging   that   prison     officials   were    deliberately

indifferent to her serious medical needs and that prison conditions

constituted cruel and unusual punishment in violation of the Eighth

Amendment. A magistrate judge dismissed these claims as frivolous,

and Strickland filed a timely notice of appeal on April 19, 1996.

One week later, on April 26, the President signed the Prison

Litigation Reform Act, Pub. L. No. 104-134, 110 Stat. 1321 (1996)

(“PLRA” or “Act”), which changes the requirements to proceed i.f.p.

in federal courts.         Among other things, the Act requires prisoners

to submit a prison trust fund account statement and an affidavit

listing their assets.          The PLRA also requires that prisoners pay

the full amount of the filing fee for an appeal, over time if

necessary.          Before we reach the merits of Strickland’s appeal, we

must       decide    whether   she    is   required   to   meet     the   new   PLRA

certification requirements and to pay the filing fee for this

appeal, which she filed before the Act’s effective date.1

       1
          We note at the outset that Fed. R. App. P. 24(a) does not
affect our analysis. Both the certification requirements and the
fee provisions of the PLRA stand in conflict with Fed. R. App. P.
24(a), which provides that once the district court certifies the
petitioner to proceed i.f.p., “the party may proceed without
further application to the court of appeals and without prepayment
of fees or costs in either court or the giving of security
therefor.” However, as we noted in Jackson v. Stinnett, Congress
has the authority to regulate matters of practice and procedure in
the federal courts, and it may, at any time, amend or abridge by
statute federal procedural rules promulgated under the Rules

                                           -2-
                                     A

     Section 1915(a)(2), as amended by the PLRA, provides that “A

prisoner seeking to bring a civil action or appeal a judgment in a

civil action or proceeding without prepayment of fees or security

therefor” must file an affidavit listing her assets and submit a

certified copy of her prison trust fund account.          Strickland’s

application for i.f.p. status in the district court falls short of

these requirements.

     The question of whether to apply the PLRA to a case pending on

its enactment is governed by the Supreme Court’s recent opinion in

Landgraf v. USI Film Products, 511 U.S. 244, 114 S. Ct. 1483, 128
L. Ed. 2d 229 (1994).    Landgraf prescribes a two-stage analysis to

answer this question.         First, courts should determine “whether

Congress has expressly prescribed the statute’s proper reach.”

Landgraf, 511 U.S. at ___, 114 S. Ct. at 1505 (emphasis added).     If

it has, the court must follow congressional intent.       Id.   Second,

where the statute does not contain an express effective date,

courts must determine whether the statute would “impair rights a

party possessed when he acted, increase a party’s liability for

past conduct, or impose new duties with respect to transactions

already completed.”     Id.    Courts should refuse to apply a statute

retroactively if it has any of these effects.       Id.

     Applying a Landgraf analysis, we have already noted that the


Enabling Act. 1996 WL 714352 at * 1 (5th Cir. Dec. 11, 1996). In
Jackson, we held that Congress implicitly amended Rule 24(a) to the
extent that it actually conflicts with the PLRA. Id. at * 3. The
procedural posture of Jackson differed from this case only in that
he filed his notice of appeal after the effective date of the PLRA.

                                    -3-
PLRA contains      no     effective     date     provision.        See   Adepegba    v.

Hammons, 1996 WL 742523 at * 2 (5th Cir. Dec. 31, 1996); see also

Green v. Nottingham, 90 F.3d 415, 419 (10th Cir. 1996) (PLRA does

not   include    the    kind    of   “unambiguous      directive”        required   by

Landgraf).      Therefore we turn to step two, inquiring whether the

new i.f.p.      certification        requirements     impair       rights,   increase

liability for past conduct, or attach new duties to completed

transactions.

      The   form   of     a    filing   requirement     is    procedural      in    the

strictest sense, requiring only an affidavit listing assets and a

certified copy of a prison trust fund account, which is essentially

a bank statement.         Requiring prisoners to meet these procedural

requirements impairs no rights, creates no new liability, and

imposes no new duties under Landgraf step two.                      As the Landgraf

Court noted, “Changes in procedural rules may often be applied in

suits arising before their enactment without raising concerns about

retroactivity.”         511 U.S. at ___, 114 S. Ct. at 1502.                  Before

passage of the PLRA, prisoners filed similar statements to certify

their pauper status; section 1915(a)(2), as amended, essentially

changes the form of the certification.                This change in form, as

with many provisions of amended section 1915, does not affect the

substance of the underlying appeal or any independent substantive

rights.     See Adepegba, 1996 WL 742523 at * 3 (“Section 1915 is a

procedural      statute       governing    the    process     by    which    indigent

individuals, including prisoners, bring civil actions or appeals in

the federal courts.”); see also Abdul-Wadood v. Nathan, 91 F.3d


                                          -4-
1023, 1025 (7th Cir. 1996) (“All § 1915 has ever done is excuse

prepayment of docket fees; a litigant remains liable for them, and

for   other      costs,     although     poverty        may    make    collection

impossible.”); Green, 90 F.3d at 420 (section 1915(g) does not

impose new liabilities because it is a “procedural rule”).

      Further,    we   held   in   Adepegba      that    the   “three    strikes”

provision of section 1915(g), which barred the petitioner from most

future   litigation       under   the   i.f.p.    statute,     was    procedural.

Adepegba, 1996 WL 742523 at *3.              The requirement that Strickland

certify her indigent status using different forms certainly affects

her rights no more than the three strikes provision of section

1915(g). We therefore find that the filing requirements of section

1915(a)(2) do not impose new liabilities under Landgraf, and we

hold that prisoners whose appeals were pending on the effective

date of the PLRA must refile to this court in conformity with the

amended statute before we consider their appeals on the merits.

Accordingly, we will dismiss Strickland’s appeal in thirty days

unless she refiles for i.f.p. certification in conformity with the

new requirements of the PLRA.

                                         B

      Amended section 1915(b)(1) provides that “if a prisoner brings

a civil action or files an appeal in forma pauperis, the prisoner

shall be required to pay the full amount of a filing fee.”

(emphasis added).      This section attaches fees upon the completion

of a specific event, here the filing of an appeal.               By comparison,

the certification requirements of section 1915(a) apply any time a


                                        -5-
prisoner is “seeking to bring or appeal a judgment in a civil

action.”    Thus Congress would require the new filing during any

part of an appeal up to the point of decision.              Strickland was

seeking to appeal this judgment the day the PLRA was passed and has

continued to seek appeal since, prompting our analysis in the last

section regarding the certification requirements. By contrast, the

fee requirements attach to specific “triggering events” of bringing

and filing this appeal before the enactment of the PLRA, both of

which Strickland completed before the PLRA became law.

     As we decided in the previous part of this opinion, section

1915(a) requires Strickland to refile her application for i.f.p.

status to this court.       We hold that her decision to continue this

suit, and her refiling for certification under the PLRA, will count

as “filing” an appeal under section 1915(b)(1) and trigger anew her

responsibility to pay appellate fees.

     In    Thurman    v.   Gramley,   the   Seventh   Circuit   consolidated

several cases to decide threshold PLRA issues.            97 F.3d 185 (7th

Cir. 1996).        Thurman’s case shared roughly the same procedural

disposition as Strickland’s: he had filed his notice of appeal

before the PLRA’s effective date, and the Seventh Circuit was to

decide after the effective date whether to assess the filing fee.

Id. at      188.     However, the district court in that case had

determined that Thurman’s appeal was frivolous and decertified his

i.f.p. status.       Id.   Thurman appealed to the Seventh Circuit to

certify that his appeal was not frivolous so that he could proceed

i.f.p.    Id.


                                      -6-
     The Seventh Circuit held that, where permission to proceed

i.f.p. is essential, the appeal will not be deemed “filed” when the

clerk’s office receives the notice of appeal or request to proceed

i.f.p.    Id. at 188-89.    The court held that where the appeal has

been filed, but it is ineffective because the appellant lacks

i.f.p. status, the appeal is not deemed “filed” for the purposes of

the PLRA fee provision until the motion has been acted on by the

court.    Id. at 189.    The court therefore gave Thurman twenty-one

days to decide whether to dismiss his appeal and avoid incurring

the filing fee.    Id.

     At   first   glance,   it   appears   that   Strickland’s   case   is

distinguishable; she had “carryover” i.f.p. status because the

district court did not decertify her.         Rule 24(a) provides that,

once the district court granted her permission to proceed i.f.p.,

she need not get permission from the court of appeals.           However,

our decision to apply the i.f.p. certification requirements of the

PLRA to her pending appeal effectively revokes her carryover i.f.p.

status from the district court, see Jackson v. Stinnett, 1996 WL
714352 at *3 (5th Cir. Dec. 11, 1996) (holding that certification

requirements of PLRA implicitly amended carryover i.f.p. provisions

of Fed. R. App. P. 24(a)).       Should Strickland decline to refile

under the new procedures within thirty days, we will dismiss her

appeal, therefore permission to proceed i.f.p. is essential in this

case just as it was in Thurman.          Following the rationale of the

Seventh Circuit, we will deem Strickland’s appeal in this court to

be “filed” under the PLRA if and when she refiles under the new


                                   -7-
certification requirements of the Act.              Should she decide to

refile, she “shall be required to pay the full amount of a filing

fee.”   28 U.S.C. § 1915(b)(1), as amended.

     However,    as   in   our   analysis    of   the   PLRA   certification

requirements, we must also consider whether assessing those fees in

an appeal pending on the Act’s effective date is consistent with

Landgraf.     The analysis under Landgraf step one is the same;

Congress provided no explicit instruction about whether to apply

the fee provision to pending cases.         Therefore we proceed to step

two, asking whether the statute “would impair rights a party

possessed when he acted, increase a party’s liability for past

conduct, or impose new duties with respect to transactions already

completed.”     Landgraf, 511 U.S. at ___, 114 S. Ct. at 1505.            Of

course there is no absolute “right” to proceed in a civil action

without paying a filing fee; this is a procedural privilege that

Congress may extend or withdraw.          Adepegba, 1996 WL 742523 at *2;

Startti v. United States, 415 F.2d 1115, 1116 (5th Cir. 1969).

     Furthermore, the fee provision does not increase liability for

past conduct or impose new duties for completed transactions.

After our order in this case, Strickland will face a choice: refile

for certification and pay the filing fee, or drop the appeal.

Until she makes this choice, Strickland’s decision to appeal the

magistrate’s dismissal is neither “past conduct” nor a “completed

transaction.”    The fee provision will not attach automatically to

her notice of appeal, which has been completed, and it will not

work unfair surprise to her.        We will assess the fee only after


                                    -8-
Strickland has had a chance to evaluate her claims and decide that

the merits of her appeal justify paying appellate fees.    Because

imposing fees after her decision to pursue her appeal does not

attach new liabilities to completed conduct, we find that assessing

her appellate fees under section 1915(b) is completely consistent

with Landgraf.2

                                II

     We therefore will not consider Strickland’s appeal “filed” for

    2
          In so holding, we disagree with the Tenth Circuit’s fiat
in White v. Gregory that the PLRA simply does not apply to cases
pending on its enactment.     87 F.3d 429, 430 (10th Cir. 1996).
However, we agree to some extent with the conclusions reached by
the Second and Seventh Circuits, both of which have applied the fee
provisions of the PLRA to cases pending on the statute’s enactment.
The Second Circuit has held that the fee provisions should apply to
most pending appeals. In Covino v. Reopel, the court held that the
burdens of the PLRA are “both slight and entirely avoidable,” and
that the purpose of the Act was to make prisoners feel the
deterrent effect of filing fee obligations before burdening the
court with frivolous appeals. 89 F.3d 105, 107-08 (2d Cir. 1996).
The Covino panel held that, because no judicial time had been
invested in the appeal, and because the appellant could not
demonstrate that he had expended significant time and effort
preparing a brief, the Congressional purpose would be best advanced
by applying the statute to the pending appeal.         However, in
subsequent cases, the Second Circuit has declined to apply the
statute retroactively in cases that have reached the court and been
briefed, apparently out of concern for parties who had briefed
appeals, but who would not pursue them if required to pay. See
Duamutef v. O’Keefe, 98 F.3d 22, 24 (2d Cir. 1996) (distinguishing
Covino on grounds that appellant had briefed appeal, but not
engaging in Landgraf analysis); Ramsey v. Coughlin, 94 F.3d 71, 73
(2d Cir. 1996) (same).     To the extent that the Second Circuit
believes that such prejudice would implicate Landgraf concerns, we
disagree.
     We are more inclined toward the approach of the Seventh
Circuit in Thurman, as discussed above, deciding that the PLRA
provisions should apply after the appellant had time to consider
whether to continue with his appeal. The Seventh Circuit gave the
appellant, on procedural footing similar to Strickland’s, twenty-
one days to submit to the fee requirements of the Act or dismiss
his suit, but refused to assess fees before then. Thurman, 97 F.3d
at 189.

                               -9-
purposes of section 1915(b), as amended, until she has applied to

this    court   to   proceed   in    forma       pauperis   under   the   amended

provisions of section 1915(a)(2).               She has thirty days in which to

do so, after which time we will dismiss her appeal.                 See Jackson,

1996 WL 714352 at * 4 (giving petitioner thirty days to refile

under PLRA); Covino, 89 F.3d at 108-09 (same); see also Thurman, 97
F.3d at 189 (giving Thurman twenty-one days to dismiss appeal and

avoid    appellate    fees).        If   Strickland     submits     the   required

affidavits and certified copy of her trust fund account statement

as required by the statute, we will assess and collect the full

filing fee, subject to the installment provisions of section

1915(b).




                                         -10-